Exhiibt 10.3
 
 
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this "Agreement") is
made as of June 6, 2017, by and among OpGen, Inc., a Delaware corporation (the
"Company"), and each of the investors listed on Schedule A hereto, each of which
is referred to in this Agreement as an "Investor."
RECITALS
WHEREAS, on July 14, 2015, the Company and one of the Investors, Merck Global
Health Innovation, LLC, a Delaware limited liability company ("MGHIF") entered
into a certain Common Stock and Note Purchase Agreement pursuant to which the
Investor purchased certain shares of Common Stock (as defined below) from the
Company and a $1,000,000 principal amount Senior Secured Promissory Note (the
"MGHIF Note");
WHEREAS, MGHIF and certain other investors received shares of Common Stock in
connection with the acquisition by the Company of AdvanDx and entered into a
Registration Rights Agreement, dated as of July 14, 2015 (the "Original
Registration Rights Agreement") with the Company in connection with the
registration of such shares of Common Stock;
WHEREAS, the Company and the jVen Capital, LLC, a Delaware limited liability
company ("jVen Capital") are parties to a certain Note Purchase Agreement, dated
as of May 31, 2017 (the "Note Purchase Agreement"), pursuant to which jVen
Capital has agreed to purchase from the Company up to three (3) Secured
Convertible Promissory Notes, each with a principal amount of $500,000.00 (as
the same may be amended or restated from time to time, each a "Note" and
collectively, the "Notes"), in the aggregate principal amount of $1,500,000;
WHEREAS, pursuant to the terms of the Note Purchase Agreement and the Notes,
upon the occurrence of an Event of Default (as defined in the Notes), jVen
Capital shall have the option to convert the outstanding Notes into shares of
the Company's Series B Convertible Preferred Stock, par value $0.01 per share
("Series B Preferred Stock") having the rights, preferences, privileges and
restrictions set forth in the certificate of designation to be filed by the
Company with the Secretary of State of the State of Delaware in an amount equal
to one (1) share of Series B Preferred Stock for each $1.00 of outstanding
principal and interest due on each such Note on the conversion date, with each
share of Series B Preferred Stock convertible into ten (10) shares of Common
Stock;
WHEREAS, upon issuance of each Note, the Company shall issue to jVen Capital a
warrant to acquire shares of Common Stock (the "jVen Capital Warrants") in an
amount equal to ten percent (10%) of the principal amount of such Note;
WHEREAS, in connection with the Company's entry into the Note Purchase
Agreement, the Company and MGHIF agreed to modify the terms of the MGHIF Note in
order to:  (a) extend the Maturity Date from July 14, 2017 to July 14, 2018; (b)
increase the interest rate from eight percent (8%) to ten percent (10%) per
annum; (c) provide for the issuance of warrants to purchase Common Stock of the
Company in an amount equal to ten percent (10%) of the outstanding principal sum
of, plus accrued and unpaid interest on, the MGHIF Note (the "MGHIF Warrants"
and, together with the jVen Capital Warrants, the "Warrants"); and (d) include a
voluntary conversion right to the Holder as of the Maturity Date at a discount
equal to ten percent (10%) the then-current market price of the Common Stock of
the Company. (the "Amended and Restated MGHIF Note");
 
1

--------------------------------------------------------------------------------

 
WHEREAS, the Company and the Investors have mutually agreed that, in connection
with (i) jVen Capital's purchase of the Notes and jVen Capital Warrants and (ii)
MGHIF's agreement to enter into the Amended and Restated MGHIF Note and be
issued the MGHIF Warrants, the Investors would be granted certain registration
rights with respect to the shares of Common Stock issuable upon conversion of
the Series B Preferred Stock, the shares of Common Stock issuable upon the
conversion of the Amended and Restated MGHIF Note and the shares of Common Stock
issuable upon exercise of the Warrants; and
WHEREAS, the Company and the Investors have determined to amend and restate the
terms of the Original Registration Rights Agreement in order to provide for the
registration rights of the Investors.
NOW, THEREFORE, the parties to this Agreement further agree as follows:
1.          Definitions.  For purposes of this Agreement:
1.1   "Affiliate" means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including without limitation any general partner,
managing member, officer or director of such Person or any venture capital fund
now or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.
1.2   "Common Stock" means shares of the Company's common stock, par value $0.01
per share.
1.3   "Damages" means any loss, damage, or liability (joint or several) to which
a party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.
1.4   "Exchange Act" means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
1.5   "Excluded Registration" means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan or (ii) a registration relating to an
SEC Rule 145 transaction.
1.6   "Form S-1" means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
 
2

--------------------------------------------------------------------------------

 
1.7   "Form S-3" means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Company with the SEC.
1.8   "GAAP" means generally accepted accounting principles in the United
States.
1.9   "Holder" means any holder of Registrable Securities who is a party to this
Agreement.
1.10   "Immediate Family Member" means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.
1.11   "Initiating Holders" means, collectively, Holders who properly initiate a
registration request under this Agreement.
1.12    "New Securities" means, collectively, equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities.
1.13   "Person" means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
1.14   "Registrable Securities" means (i) the shares of Common Stock issued to
MGHIF under the Original Registration Rights Agreement and still held by MGHIF;
(ii) the shares of Common Stock underlying (A) the shares of Series B Preferred
Stock held by jVen Capital, (B) issuable to MGHIF upon conversion of the Amended
and Restated MGHIF Note, (C) the Warrants held by an Investor; and (iii) any
Common Stock issued as (or issuable upon the conversion or exercise of any
warrant, right, or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
securities referenced in clause (i) above; excluding in all cases, however, any
Registrable Securities sold by a Person in a transaction in which the applicable
rights under this Agreement are not assigned pursuant to Section 6.1, and
excluding for purposes of Section 2 any shares for which registration rights
have terminated pursuant to Section 2.12 of this Agreement.
1.15   "Registrable Securities then outstanding" means the number of shares
determined by adding the number of shares of outstanding Common Stock that are
Registrable Securities and the number of shares of Common Stock issuable
(directly or indirectly) pursuant to then exercisable and/or convertible
securities that are Registrable Securities.
1.16   "Restricted Securities" means the securities of the Company required to
bear the legend set forth in Section 2.11(b) hereof.
1.17   "SEC" means the Securities and Exchange Commission.
 
3

--------------------------------------------------------------------------------

 
1.18   "SEC Rule 144" means Rule 144 promulgated by the SEC under the Securities
Act.
1.19   "SEC Rule 145" means Rule 145 promulgated by the SEC under the Securities
Act.
1.20   "Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
1.21   "Selling Expenses" means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Section 2.6.
2.          Registration Rights.  The Company covenants and agrees as follows:
2.1       Demand Registrations.
(a)   If at any time the Company receives a request from Holders of fifty
percent (50%) of the Registrable Securities then outstanding that the Company
file a Form S-3 (or, if Form S-3 is not available for use by the Company, then a
Form S-1) registration statement with respect to all or at least fifty percent
(50%) of the Registrable Securities (or such lesser amount as may be agreed to
by the Company and the Holders), then the Company shall (i) within ten (10) days
after the date such request is given, give notice thereof (the "Demand Notice")
to all Holders other than the Initiating Holders; and (ii) as soon as
practicable, and in any event within sixty (60) days after the date such request
is given by the Initiating Holders, file a Form S-3 registration statement under
the Securities Act covering all Registrable Securities that the Initiating
Holders requested to be registered and any additional Registrable Securities
requested to be included in such registration by any other Holders, as specified
by notice given by each such Holder to the Company within twenty (20) days of
the date the Demand Notice is given, and in each case, subject to the
limitations of Section 2.1(c) and Section 2.3.
(b)   If at any time when it is eligible to use a Form S-3 registration
statement, the Company receives a request from Holders of at least twenty
percent (20%) of the Registrable Securities then outstanding that the Company
file a Form S-3 registration statement with respect to outstanding Registrable
Securities of such Holders having an anticipated aggregate offering price, net
of Selling Expenses, of at least $1 million (or such lesser amount as may be
agreed to by the Company and the Holders), then the Company shall (i) within ten
(10) days after the date such request is given, give a Demand Notice to all
Holders other than the Initiating Holders; and (ii) as soon as practicable, and
in any event within forty-five (45) days after the date such request is given by
the Initiating Holders, file a Form S-3 registration statement under the
Securities Act covering all Registrable Securities requested to be included in
such registration by any other Holders, as specified by notice given by each
such Holder to the Company within twenty (20) days of the date the Demand Notice
is given, and in each case, subject to the limitations of Section 2.1(c) and
Section 2.3.
 
4

--------------------------------------------------------------------------------

 
(c)   Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to this Section 2.1 a certificate
signed by the Company's chief executive officer stating that in the good faith
judgment of the Company's Board of Directors it would be materially detrimental
to the Company and its stockholders for such registration statement to either
become effective or remain effective for as long as such registration statement
otherwise would be required to remain effective, because such action would
(i) materially interfere with a significant acquisition, corporate
reorganization, or other similar transaction involving the Company; (ii) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (iii) render the Company
unable to comply with requirements under the Securities Act or Exchange Act,
then the Company shall have the right to defer taking action with respect to
such filing, for a period of not more than sixty (60) days after the request of
the Initiating Holders is given; provided, however, that the Company may not
invoke this right more than once in any twelve (12) month period; and provided
further that the Company shall not register any securities for its own account
or that of any other stockholder during such sixty (60) day period other than an
Excluded Registration.
(d)   The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Section 2.1(a) (i) during the period that
is ninety (90) days after the effective date of a Company-initiated
registration, provided, that the Company is actively employing in good faith
commercially reasonable efforts to cause such registration statement to become
effective; (ii) after the Company has effected two (2) registrations pursuant to
Section 2.1(a); or (iii) if the Initiating Holders propose to dispose of shares
of Registrable Securities that may be immediately registered on Form S-3
pursuant to a request made pursuant to Section 2.1(b).  The Company shall not be
obligated to effect, or to take any action to effect, any registration pursuant
to Section 2.1(b) (i) during the period that is ninety (90) days after the
effective date of, a Company-initiated registration, provided, that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; or (ii) if the Company has
effected two (2) registrations pursuant to Section 2.1(b) within the twelve (12)
month period immediately preceding the date of such request.  A registration
shall not be counted as "effected" for purposes of this Section 2.1(d) until
such time as (i) all Registrable Securities requested to be registered are so
registered and (ii) the applicable registration statement has been declared
effective by the SEC, unless the Initiating Holders withdraw their request for
such registration (for any reason other than as a result of a material adverse
change to the Company) and forfeit their right to one demand registration
statement pursuant to Section 2.6, in which case such withdrawn registration
statement shall be counted as "effected" for purposes of this Section 2.1(d).
2.2   Company Registration.  If the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Holders) any of its securities under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give each
Holder notice of such registration.  Upon the request of each Holder given
within twenty (20) days after such notice is given by the Company, the Company
shall, subject to the provisions of Section 2.3, cause to be registered all of
the Registrable Securities that each such Holder has requested to be included in
such registration.  The Company shall have the right to terminate or withdraw
any registration initiated by it under this Section 2.2 before the effective
date of such registration, whether or not any Holder has elected to include
Registrable Securities in such registration.  The expenses (other than Selling
Expenses) of such withdrawn registration shall be borne by the Company in
accordance with Section 2.6.
 
 
5

--------------------------------------------------------------------------------

 
2.3          Underwriting Requirements.
(a)   If, pursuant to Section 2.1(a), the Initiating Holders intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as a part of their request made
pursuant to Section 2.1(a), and the Company shall include such information in
the Demand Notice.  In this instance, the underwriter will be selected by the
Holders, subject to the approval of the Company, which approval shall not be
unreasonably withheld or delayed.  In such event, the right of any Holder to
include such Holder's Registrable Securities in such registration shall be
conditioned upon such Holder's participation in such underwriting and the
inclusion of such Holder's Registrable Securities in the underwriting to the
extent provided herein.  All Holders proposing to distribute their securities
through such underwriting shall (together with the Company as provided in
Section 2.4(e)) enter into an underwriting agreement in customary form with the
underwriters selected for such underwriting.  Notwithstanding any other
provision of this Section 2.3, if the Company and underwriters together advise
the Initiating Holders in writing that marketing factors require a limitation on
the number of shares to be underwritten, then the Initiating Holders shall so
advise all Holders of Registrable Securities that otherwise would be
underwritten pursuant hereto, and the number of Registrable Securities that may
be included in the underwriting shall be allocated among such Holders of
Registrable Securities, including the Initiating Holders, in proportion (as
nearly as practicable) to the number of Registrable Securities owned by each
Holder, or in such other proportion as shall mutually be agreed to by all such
selling Holders; provided, however, that the number of Registrable Securities
held by the Holders to be included in such underwriting shall not be reduced
unless all other securities are first entirely excluded from the underwriting.
(b)   In connection with any offering involving an underwriting of shares of the
Company's capital stock pursuant to Section 2.2, the Company shall not be
required to include any of the Holders' Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company.  If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering.  If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders. 
Notwithstanding the foregoing, in no event shall (i) the number of Registrable
Securities included in the offering be reduced unless all other securities
(other than securities to be sold by the Company) are first entirely excluded
from the offering, or (ii) the number of Registrable Securities included in the
offering be reduced below thirty percent (30%) of the total number of securities
included in such offering, in which case the selling Holders may be excluded
further if the underwriters make the determination described above and no other
stockholder's securities are included in such offering.  For purposes of the
provision in this Section 2.3(b) concerning apportionment, for any selling
Holder that is a partnership, limited liability company, or corporation, the
partners, members, retired partners, retired members, stockholders, and
Affiliates of such Holder, or the estates and Immediate Family Members of any
such partners, retired partners, members, and retired members and any trusts for
the benefit of any of the foregoing Persons, shall be deemed to be a single
"selling Holder," and any pro rata reduction with respect to such "selling
Holder" shall be based upon the aggregate number of Registrable Securities owned
by all Persons included in such "selling Holder," as defined in this sentence.
 
6

--------------------------------------------------------------------------------

 
2.4          Obligations of the Company.  Whenever required under this Section 2
to effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
(a)   prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use its commercially reasonable efforts to cause
such registration statement to become effective and, upon the request of the
Holders of a majority of the Registrable Securities registered thereunder, keep
such registration statement effective for a period of up to one hundred twenty
(120) days or, if earlier, until the distribution contemplated in the
registration statement has been completed; provided, however, that such one
hundred twenty (120) day period shall be extended for a period of time equal to
the period the Holder refrains, at the request of an underwriter of Common Stock
(or other securities) of the Company, from selling any securities included in
such registration;
(b)   prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
(c)   furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;
(d)   use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;
(e)   in the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the underwriter(s) of such offering;
(f)   use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;
 
7

--------------------------------------------------------------------------------

 
(g)   provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
(h)   promptly make available for inspection by the selling Holders, any
underwriters participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company's officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;
(i)   notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and
(j)   after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.
2.5          Furnish Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of such Holder's
Registrable Securities.
2.6          Expenses of Registration.  All expenses (other than Selling
Expenses) incurred in connection with registrations, filings, or qualifications
pursuant to Section 2, including all registration, filing, and qualification
fees; printers' and accounting fees; and fees and disbursements of counsel for
the Company, and one counsel for the Holders in an amount not to exceed $5,000;
shall be borne and paid by the Company; provided, however, that the Company
shall not be required to pay for any expenses of any registration proceeding
begun pursuant to Section 2.1 if the registration request is subsequently
withdrawn at the request of the Holders of a majority of the Registrable
Securities to be registered (in which case all selling Holders shall bear such
expenses pro rata based upon the number of Registrable Securities that were to
be included in the withdrawn registration), unless the Holders of a majority of
the Registrable Securities agree to forfeit their right to one registration
pursuant to Section 2.1(a) or Section 2.1(b), as the case may be; provided
further that if, at the time of such withdrawal, the Holders shall have learned
of a material adverse change in the condition, business, or prospects of the
Company from that known to the Holders at the time of their request and have
withdrawn the request with reasonable promptness after learning of such
information then the Holders shall not be required to pay any of such expenses
and shall not forfeit their right to one registration pursuant to Section 2.1(a)
or Section 2.1(b).  All Selling Expenses relating to Registrable Securities
registered pursuant to this Section 2 shall be borne and paid by the Holders pro
rata on the basis of the number of Registrable Securities registered on their
behalf.
 
8

--------------------------------------------------------------------------------

 
2.7          Delay of Registration; Liquidated Damages.  No Holder shall have
any right to obtain or seek an injunction restraining or otherwise delaying any
registration pursuant to this Agreement as the result of any controversy that
might arise with respect to the interpretation or implementation of this Section
2.  In the event of a delay by the Company in filing a registration statement
covering Registrable Securities as required by this Agreement, or in the event
of a failure to maintain the effectiveness of any such registration statement as
required by this Agreement, the Company shall pay to the Holders affected by
such delay or failure cash, as liquidated damages and not as a penalty, in the
amount of $10,000 per month (pro-rated for partial months) on a pro rata basis
in proportion to the number of Registrable Securities held by such Holders,
until such time as the delay or failure is cured. Such payments shall be made to
each Holder in cash no later than five (5) business days after the end of each
monthly period in which such liquidated damages accrue.
2.8          Indemnification.  If any Registrable Securities are included in a
registration statement under this Section 2:
(a)   To the extent permitted by law, the Company will indemnify and hold
harmless each selling Holder, and the partners, members, officers, directors,
and stockholders of each such Holder; legal counsel and accountants for each
such Holder; any underwriter (as defined in the Securities Act) for each such
Holder; and each Person, if any, who controls such Holder or underwriter within
the meaning of the Securities Act or the Exchange Act, against any Damages, and
the Company will pay to each such Holder, underwriter, controlling Person, or
other aforementioned Person any legal or other expenses reasonably incurred
thereby in connection with investigating or defending any claim or proceeding
from which Damages may result, as such expenses are incurred; provided, however,
that the indemnity agreement contained in this Section 2.8(a) shall not apply to
amounts paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.
(b)   To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.8(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Sections 2.8(b)
and 2.8(d) exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of fraud or
willful misconduct by such Holder.
 
9

--------------------------------------------------------------------------------

 
(c)   Promptly after receipt by an indemnified party under this Section 2.8 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.8, give the indemnifying party notice of the
commencement thereof.  The indemnifying party shall have the right to
participate in such action and, to the extent the indemnifying party so desires,
participate jointly with any other indemnifying party to which notice has been
given, and to assume the defense thereof with counsel mutually satisfactory to
the parties; provided, however, that an indemnified party (together with all
other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action.  The failure to give notice to the indemnifying party within a
reasonable time of the commencement of any such action shall relieve such
indemnifying party of any liability to the indemnified party under this Section
2.8, to the extent that such failure materially prejudices the indemnifying
party's ability to defend such action.  The failure to give notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 2.8.
(d)   To provide for just and equitable contribution to joint liability under
the Securities Act in any case in which either (i) any party otherwise entitled
to indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.8 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 2.8 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 2.8, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties' relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case, (x) no Holder will be required to
contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by such Holder pursuant to such
registration statement, and (y) no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event shall a Holder's
liability pursuant to this Section 2.8(d), when combined with the amounts paid
or payable by such Holder pursuant to Section 2.8(b), exceed the proceeds from
the offering received by such Holder (net of any Selling Expenses paid by such
Holder), except in the case of willful misconduct or fraud by such Holder.
 
10

--------------------------------------------------------------------------------

 
(e)   Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
(f)   Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Section 2.8 shall survive the completion of any offering
of Registrable Securities in a registration under this Section 2, and otherwise
shall survive the termination of this Agreement.
2.9          Reports Under Exchange Act.  With a view to making available to the
Holders the benefits of SEC Rule 144 and any other rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Company to the
public without registration or pursuant to a registration on Form S-3, the
Company shall:
(a)   make and keep available adequate current public information, as those
terms are understood and defined in SEC Rule 144;
(b)   use commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after the Company has become
subject to such reporting requirements); and
(c)   furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company; and (ii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC that permits the
selling of any such securities without registration.
2.10          "Market Stand-off" Agreement.  Each Holder hereby agrees that it
will not, without the prior written consent of the managing underwriter(s),
during the period commencing on the date of the final prospectus relating to the
registration by the Company of shares of its Common Stock and ending on the date
specified by the Company and the managing underwriter(s) (such period not to
exceed ninety (90) days: (i) lend, offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right, or warrant to purchase, or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable (directly or indirectly) for
Common Stock held immediately before the effective date of the registration
statement for such offering; or (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of such securities, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of Common Stock or other
securities, in cash, or otherwise.  The underwriters in connection with such
registration are intended third-party beneficiaries of this Section 2.10 and
shall have the right, power, and authority to enforce the provisions hereof as
though they were a party hereto.  Each Holder further agrees to execute such
agreements as may be reasonably requested by the underwriters in connection with
such registration that are consistent with this Section 2.10 or that are
necessary to give further effect thereto.
 
11

--------------------------------------------------------------------------------

 
2.11          Restrictions on Transfer.
(a)   The Registrable Securities shall not be sold, pledged, or otherwise
transferred, and the Company shall not recognize and shall issue stop-transfer
instructions to its transfer agent with respect to any such sale, pledge, or
transfer, except upon the conditions specified in this Agreement, which
conditions are intended to ensure compliance with the provisions of the
Securities Act.  A transferring Holder will cause any proposed purchaser,
pledgee, or transferee of the Common Stock and the Registrable Securities held
by such Holder to agree to take and hold such securities subject to the
provisions and upon the conditions specified in this Agreement.  Notwithstanding
the foregoing, no Holder may transfer the rights under this Agreement to any
transferee of less than twenty-five percent (25%) of the Registrable Securities
held by such Holder.
(b)   Each certificate or instrument representing (i) the Registrable
Securities, and (ii) any other securities issued in respect of the securities
referenced in clause (i), upon any stock split, stock dividend,
recapitalization, merger, consolidation, or similar event, shall (unless
otherwise permitted by the provisions of Section 2.11(c)) be stamped or
otherwise imprinted with a legend substantially in the following form:
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.  SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.
THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.
The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 2.11.
(c)   The holder of each certificate representing Restricted Securities, by
acceptance thereof, agrees to comply in all respects with the provisions of this
Section 2.  Before any proposed sale, pledge, or transfer of any Restricted
Securities, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, the Holder thereof shall give
notice to the Company of such Holder's intention to effect such sale, pledge, or
transfer.  Each such notice shall describe the manner and circumstances of the
proposed sale, pledge, or transfer in sufficient detail and, if reasonably
requested by the Company, shall be accompanied at such Holder's expense by
either (i) a written opinion of legal counsel who shall, and whose legal opinion
shall, be reasonably satisfactory to the Company, addressed to the Company, to
the effect that the proposed transaction may be effected without registration
under the Securities Act; (ii) a "no action" letter from the SEC to the effect
that the proposed sale, pledge, or transfer of such Restricted Securities
without registration will not result in a recommendation by the staff of the SEC
that action be taken with respect thereto; or (iii) any other evidence
reasonably satisfactory to counsel to the Company to the effect that the
proposed sale, pledge, or transfer of the Restricted Securities may be effected
without registration under the Securities Act, whereupon the Holder of such
Restricted Securities shall be entitled to sell, pledge, or transfer such
Restricted Securities in accordance with the terms of the notice given by the
Holder to the Company.  The Company will not require such a legal opinion or "no
action" letter (x) in any transaction in compliance with SEC Rule 144 or (y) in
any transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder for no consideration; provided that each transferee
agrees in writing to be subject to the terms of this Section 2.11.  Each
certificate or instrument evidencing the Restricted Securities transferred as
above provided shall bear, except if such transfer is made pursuant to SEC Rule
144, the appropriate restrictive legend set forth in Section 2.11(b), except
that such certificate shall not bear such restrictive legend if, in the opinion
of counsel for such Holder and the Company, such legend is not required in order
to establish compliance with any provisions of the Securities Act.
 
12

--------------------------------------------------------------------------------

 
2.12          Termination of Registration Rights.  The right of any Holder to
request registration or inclusion of Registrable Securities in any registration
pursuant to Section 2.1 or Section 2.2 shall terminate when all of such Holder's
Registrable Securities are eligible to be sold without restriction under SEC
Rule 144 within any 90-day period.
2.13          Limitations on Subsequent Registration Rights.  From and after the
date of this Agreement, the Company shall not, without the prior written consent
of the Holders of a majority of the Registrable Securities then outstanding,
enter into any agreement with any holder or prospective holder of any securities
of the Company that (i) would provide to such holder the right to include
securities in any registration  or (ii) allow such holder or prospective holder
to initiate a demand for registration of any securities held by such holder or
prospective holder.
3.          Miscellaneous.
3.1   Successors and Assigns.  The rights under this Agreement may be assigned
(but only with all related obligations) by a Holder to a transferee of
Registrable Securities that acquires at least twenty-five percent (25%) of the
Registrable Securities; provided, however, that (x) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee and the Registrable Securities with respect to
which such rights are being transferred; and (y) such transferee agrees in a
written instrument delivered to the Company to be bound by and subject to the
terms and conditions of this Agreement. The terms and conditions of this
Agreement inure to the benefit of and are binding upon the respective successors
and permitted assignees of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.
3.2   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware excluding that body of law
pertaining to conflict of law.
3.3   Counterparts; Facsimile.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and delivered by facsimile or electronic mail (including pdf or any
electronic signature) and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
13

--------------------------------------------------------------------------------

 
3.4   Titles and Subtitles.  The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.
3.5   Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or:  (i) personal delivery to the party to be
notified; (ii) when sent, if sent by electronic mail or facsimile during the
recipient's normal business hours, and if not sent during normal business hours,
then on the recipient's next business day; (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (iv) one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt.  All communications shall be sent to the
respective parties at their addresses as set forth on Schedule A hereto, or to
the principal office of the Company and to the attention of the Chief Executive
Officer, in the case of the Company, or to such email address, facsimile number,
or address as subsequently modified by written notice given in accordance with
this Section 3.5.
If notice is given to the Company,
OpGen, Inc.
708 Quince Orchard Road
Gaithersburg, MD 20878
Attention: Timothy C. Dec
Chief Financial Officer
a copy shall also be sent to:
Ballard Spahr LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103-7599
Attn:  Mary J. Mullany.
3.6   Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and the holders of a majority of the Registrable
Securities then outstanding; provided that the Company may in its sole
discretion waive compliance with Section 2.11(c) (and the Company's failure to
object promptly in writing after notification of a proposed assignment allegedly
in violation of Section 2.11(c) shall be deemed to be a waiver); and provided
further that any provision hereof may be waived by any waiving party on such
party's own behalf, without the consent of any other party.  Notwithstanding the
foregoing, this Agreement may not be amended or terminated and the observance of
any term hereof may not be waived with respect to any Investor without the
written consent of such Investor, unless such amendment, termination, or waiver
applies to all Investors in the same fashion.  No waivers of or exceptions to
any term, condition, or provision of this Agreement, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such term, condition, or provision.
 
14

--------------------------------------------------------------------------------

 
3.7   Severability.  In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.
3.8   Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled.
3.9   Delays or Omissions.  No delay or omission to exercise any right, power,
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  All remedies, whether under this Agreement or by law
or otherwise afforded to any party, shall be cumulative and not alternative.
[Remainder of Page Intentionally Left Blank]
 
 
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
COMPANY:
OPGEN, INC.


By:    /s/ Timothy C. Dec    
 
Name:  Timothy C. Dec
Title:   Chief Financial Officer


INVESTORS:
JVEN CAPITAL, LLC


By:      /s/ Evan Jones  
Name:  Evan Jones
Title:    Managing Member


MERCK GLOBAL HEALTH INNOVATION FUND, LLC


By:      /s/ William J. Taranto     
Name:  William J. Taranto
Title:    President
 
 

--------------------------------------------------------------------------------

SCHEDULE A
Investors
Merck Global Health Innovation Fund, LLC
Two Merck Drive 2W116
Whitehouse Station, New Jersey 08889
Telephone:  (908) 423-6551


jVen Capital, LLC
11009 Cripplegate Road
Potomac, Maryland 20854
Attention: Evan Jones
email: ejones@opgen.com


 

 